IN THE SUPREME COURT OF THE STATE OF DELAWARE

JARREAU AYERS,                         §
                                       §     No. 436, 2019
       Defendant Below,                §
       Appellant,                      §     Court Below: Superior Court
                                       §     of the State of Delaware
       v.                              §
                                       §     ID No. 1710003395 (N)
STATE OF DELAWARE,                     §
                                       §
       Plaintiff Below,                §
       Appellee.                       §


                          Submitted: February 17, 2021
                            Decided: April 22, 2021


Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.


Upon appeal from the Superior Court. AFFIRMED.


Patrick J. Collins, Esquire, Collins & Associates, Wilmington, Delaware, for
Appellant, Jarreau Ayers.

Sean P. Lugg, Esquire, Delaware Department of Justice, Wilmington, Delaware, for
Appellee, the State of Delaware.




VAUGHN, Justice:
         The Appellant, Jarreau Ayers, was convicted in the Superior Court of one

count of Riot, two counts of Assault First Degree, four counts of Kidnapping First

Degree, and one count of Conspiracy Second Degree for his participation in the

February 1-2, 2017 inmate takeover of C Building at the James T. Vaughn

Correctional Center (JTVCC). Ayers was found guilty of these offenses following

a sixteen-day jury trial. On appeal, he makes one claim. He contends that the trial

judge erred by not curing prosecutorial misconduct which occurred during the

State’s rebuttal argument.

         At trial, Ayers claimed that he was not a participant in the planning and

execution of the takeover and was outside of C Building in the recreational yard

when the takeover took place.           The alleged improper argument came when the

prosecutor said to the jury, “[y]ou spent the better part of the last month with Jarreau

Ayers. What about Mr. Ayres suggests that . . . he’s not going to do exactly what

he wants to do, which is to go inside and join in what’s happening there.”1 Ayers

contends that this part of the rebuttal argument was improper because it asked the

jury to consider Ayres’ character in the courtroom as observed by the jury during the

trial. Ayers objected to the prosecutor’s statement, but his objection was overruled.

After consideration of the record and the parties’ arguments, we have concluded that

the trial judge’s failure to take steps to cure any alleged prejudice caused by the

1
    App. to Appellant’s Op. Br. at A2592 [hereinafter A__].

                                                 2
prosecutor’s comment, if error, is harmless error. Accordingly, we affirm.

                   FACTS AND PROCEDURAL HISTORY

      The evidence during this lengthy trial was extensive, and we summarize it

only as needed to consider Ayers’ one claim on appeal.      On February 1, 2017,

inmates housed within C Building of the JTVCC rebelled against C Building living

conditions and took over the building (the “Riot”).     The Riot lasted until the

following day, February 2.         During the Riot, inmates attacked and forced

correctional officers Winslow Smith and Joshua Wilkinson into a storage closet;

they forced institutional counselor Patricia May into a prison cell; and several

inmates attacked Sergeant Steven Floyd, which ultimately resulted in his death in

the building.

      Ayers was one of eighteen defendants charged in connection with the Riot.

He was indicted on eleven offenses: one count of Riot, three counts of Murder First

Degree (as to Sgt. Floyd), two counts of Assault First Degree (one count each as to

C.O. Wilkinson and C.O. Smith), four counts of Kidnapping First Degree (one count

each as to Sgt. Floyd, C.O. Wilkinson, C.O. Smith, and counselor May), and one

count of Conspiracy Second Degree.        At the time, Ayers was serving two life

sentences for prior convictions.

      Because of the high number of defendants charged, the case was tried in

separate trial groups.    Ayers was placed in trial Group One along with co-


                                         3
defendants Dwayne Staats, Roman Shankaras, and Deric Forney.

       Prior to trial and after receiving a witness list from the State, Ayers’ attorney

wrote to the court explaining that the list revealed a conflict of interest on his part.

One of his former clients in a capital murder case would be testifying for the State

and would directly implicate Ayers.              The court permitted Ayers’ counsel to

withdraw, but left Ayers in Group One. Ayers then elected to proceed pro se at

trial with stand-by counsel.

       In total, forty-five witnesses testified at Group One’s trial, including the three

surviving victims (C.O. Wilkinson, C.O. Smith, and counselor May), three workers

who happened to be performing maintenance in the basement when the takeover

took place, responding police officers and investigators, cooperating inmates, and

the Group One defendants.2

       Most of the testimony pointing to which inmates played what role or took

what action came from the cooperating inmates. As noted by both parties in their

briefs, some of this testimony is conflicting. However, many inmates pointed to

Ayers, Royal Downs, and Dwayne Staats as those responsible for facilitating or

leading the Riot. For example, several inmates pointed specifically to Ayers as

having requested locker boxes from inmates (which were used as barriers to



2
  During the trial, issues arose between Shankaras and his attorney, and his case was severed to be
tried at a later date, leaving Staats and Forney as Ayers’ trial codefendants.

                                                4
responders), as having decided which inmates would be permitted to leave the

building while the inmates controlled it, and as having called everyone in from the

recreation yard to C Building when the Riot started. One inmate identified Ayers

as one of Sgt. Floyd’s assailants.   As previously mentioned, Ayers’ claim was that

he was not involved in the takeover of C Building. He testified that he was in the

recreational yard when the takeover occurred and that the leaders of the takeover

“chose for me not to be there.”3 He testified that he entered the building from the

yard after the takeover had become an accomplished fact and he denied being

involved in the murder of Sgt. Floyd or the charged assaults and kidnappings.

        After the Riot began, the Department of Correction negotiating team

established radio communication with the rioters. Brett Smith, a member of the

crisis negotiation team, testified that he negotiated with inmates by radio from

approximately 12:00 p.m. until 8:55 p.m. on February 1.     He negotiated primarily

with Royal Downs.        During the trial, while Smith was testifying, the State

introduced three “clips” from the recordings of the radio transmissions.     On the

three clips, the voices of Royal Downs, counselor May, and Ayres can be heard.

The significance of Ayers’ voice on the radio transmission is discussed below.

        During his closing, Ayers again denied any involvement in the planning or

execution of the takeover.   The State’s response in rebuttal included the following:

3
    A2306.

                                          5
                He heard the sounds from inside the building, the violent
                takeover had begun. But yet his testimony was that he
                was left to stay in the yard, he couldn’t go inside. He was
                going to wait while his loved ones were inside doing what
                he knew, and endorsed, happening.

                You spent the better part of the last month with Jarreau
                Ayers. What about Mr. Ayers suggests that he is that
                person? That he’s not going to do exactly what he wants
                to do, which is to go inside and join in what’s happening
                there.4

        After rebuttal concluded, Ayers objected, contending that the prosecutor’s

argument implicated his character as exhibited in the courtroom throughout the trial.

The court disagreed:

                Mr. Ayers: Hold on. Your Honor, my objection is more
                towards [the prosecutor] stated to the jury that they’ve
                been sitting here watching me for four weeks. And that
                somehow my character, you know - - what about my
                character?

                No evidence was presented during this trial about my
                character. I don’t understand - - I feel as though some
                type of instructions should be given to the jury in regards
                to that. That, you know, me sitting here, somehow, you
                know, the way that I portrayed myself or something, this
                automatically makes me guilty.

                I don’t feel as though my character came up at all in this
                trial in regards to testimony.

                The Court: I think the argument that was being made, sir,
                is that the evidence, either through the witnesses or
                through what was said through the walkie-talkie, is that
                reflective of the same person who says they were not

4
    A2591-92.

                                            6
                involved.

                So I didn’t read [the prosecutor] implying that simply
                because you’re an inmate, that they shouldn’t believe you.
                I think his characterization was in reference to what other
                witnesses said and your comments that were made in other
                evidence that was presented.

                Mr. Ayers: He didn’t say nothing about the witnesses.
                He said, “Y’all been watching him.”

                The Court: Well, to the extent that you have an objection,
                it’s overruled. Okay?5

        The trial judge’s reference to the walkie-talkie appears to be a reference to

Ayers’ voice on the radio. During his testimony, Ayers explained the context of

his voice on the radio clip. He testified that after he entered the building and while

the inmates still controlled it, he was on the radio coordinating the exit from the

building of inmates with medical conditions that needed attention. He testified that

he opened the door to try to let inmates with medical conditions out. When he did

so, however, according to his testimony, officers who were “all black suited-up,

helmets, guns, they rush[ ]”6 and Ayers slammed the door shut. He explained that

this is where the jury hears him “snap out” (i.e., become extremely angry) while

speaking on the radio because he, Ayers, was “trying to do the right thing.”7

        The jury found Ayers not guilty of the Murder First Degree charges and guilty


5
    A2606-07.
6
    A2317.
7
    Id.

                                            7
on all the other charges.

         Ayers argues on appeal that the prosecutor’s comments in rebuttal closing

improperly invited the jury to consider his character based upon their observations

of his conduct in the courtroom during the trial. He further argues that “[i]t was

error for the judge to fail to instruct the jury that their verdict should be based only

on the evidence presented at trial and not on [his] demeanor or character as a pro se

defendant.”8

                                 III.   STANDARD OF REVIEW

                 [O]ur standards for reviewing prosecutorial misconduct
                 are slightly different depending on whether the issue was
                 fairly presented below. If defense counsel raised a
                 timely and pertinent objection to prosecutorial misconduct
                 at trial, or if the trial judge intervened and considered the
                 issue sua sponte, we essentially review for “harmless
                 error.” If defense counsel failed to do so and the trial
                 judge did not intervene sua sponte, we review only for
                 plain error.

                 The first step in the harmless error analysis involves a de
                 novo review of the record to determine whether
                 misconduct actually occurred. If we determine that no
                 misconduct occurred, our analysis ends there.            If,
                 however, we determine that the trial prosecutor did engage
                 in misconduct, we move to the second step in the analysis,
                 because not every instance of prosecutorial misconduct
                 requires reversal. Only improper comments or conduct
                 that prejudicially affect the defendant’s substantial rights
                 warrant a reversal of his conviction. To determine
                 whether prosecutorial misconduct prejudicially affects a
                 defendant’s substantial rights, we apply the three factors

8
    Appellant’s Op. Br. at 53.

                                              8
               of the Hughes test, which are: (1) the closeness of the case,
               (2) the centrality of the issue affected by the error, and (3)
               the steps taken to mitigate the effects of the error. The
               factors in the Hughes test are not conjunctive and do not
               have the same impact in every case; for example, one
               factor may outweigh the other two. Moreover, we apply
               the test itself in a contextual, case-by-case, and fact
               sensitive manner.9

       If the Hughes factors are resolved in favor of the State, the Court may then

consider, as a separate and additional analysis, whether, under Hunter, the

prosecutorial misconduct is a repetitive error which is part of a persistent pattern of

misconduct occurring in multiple cases over a period of time which casts doubt on

the integrity of the judicial process.10

                                    IV.     DISCUSSION

       This Court has found it improper for a prosecutor to comment on a defendant’s

courtroom demeanor during trial. In Hughes v. State, the defendant, who did not

testify at trial, argued that the prosecutor, during summation, “impermissibly

depicted his courtroom demeanor as unemotional, unfeeling and without remorse.”11

We concluded that the prosecutor’s comments on the defendant’s demeanor during

trial were improper because the defendant’s courtroom demeanor is irrelevant and

such comments assume “that there is such a thing as a model of ‘normal’ courtroom



9
   Baker v. State, 906 A.2d 139, 148-49 (Del. 2006) (internal citations omitted).
10
    Hunter v. State, 815 A.2d 730, 738-39 (Del. 2002).
11
    437 A.2d 559, 572 (Del. 1981).

                                                 9
behavior. . . . [A] defendant should not be subjected to a guilty verdict because his

courtroom appearance did not comport with the prosecution's notion of a norm.”12

       In Walls v. State, the defendant did testify at trial. We observed that “it is

possible to make proper comments to a jury about the demeanor of a defendant who

has testified[,]” but we found the prosecutor’s comments about the defendant

improper because they were not limited to the context of his demeanor as a witness.13

       There is some ambiguity in the prosecutor’s comments in this case. The trial

judge said that he thought the comments were made in reference to what witnesses

had said about Ayers or what he said during the radio transmission.

       The State argues that Ayers, in his own testimony, “implored the jury to

consider his demeanor throughout the trial when assessing his role in the uprising.”14

The State points to Ayers’ testimony where he discussed the recording of the radio

transmission with responder Brett Smith:

              And that’s when you hear the clip on the walkie-talkie
              where I snap out. I tell Brett Smith, he was on the stand,
              I said - - you know, I’m not going to insult your
              intelligence. That was me on the walkie-talkie at that
              time.

              And I go into - - I mean, y’all been watching me at the
              trial, I can get emotional at times. But I go into - - I snap

12
   Id.
13
   560 A.2d 1038, 1051 (Del. 1989). However, because in Walls no objection was made at trial,
the prosecutor’s comments were reviewed for plain error. The Walls Court found that the
prosecutor’s comments, when viewed in context of the case, did not amount to plain error.
14
   Appellee’s Ans. Br. at 30.

                                             10
                 out. Because my thing is, like I said it - - y’all go back
                 and y’all get to listen to that clip. I’m p----d.15

         Therefore, the State argues, “[i]t was not improper for the prosecutor to carry

the baton offered by Ayers to conclusion in summation.”16

         We resolve this ambiguity by accepting for the sake of argument Ayers’ claim

that the prosecutor’s comments improperly invited the jury to consider his demeanor

and character based upon their observations of him in the courtroom during trial and

were not directed to his demeanor as a witness.

         Accepting Ayers’ claim that the comments were improper, however, does not

result in reversal of Ayers’ convictions. As mentioned above, not every instance

of prosecutorial misconduct requires reversal.     Applying the Hughes factors, it does

not seem to us that this was a very close case. Several inmates pointed to Ayers as

having an active role in the Riot. Witnesses identified Ayres as a facilitator of the

Riot, moving inmates into the building from the yard, collecting storage boxes

arranged as barriers, and deciding who could leave the building and when.       We are

not persuaded that the comments had any appreciable effect upon any of the issues

central to the jury’s consideration of whether Ayers was guilty or not guilty of the

charges against him. His participation in the Riot justified his convictions as an

accomplice to the kidnapping of Sgt. Floyd, C.O. Wilkinson, C.O. Smith, and


15
     A2317 (emphasis added).
16
     Appellee’s Ans. Br. at 33.

                                            11
counselor May and the assaults upon C.O. Wilkinson and C.O. Smith. We also

conclude that the first two Hughes factors greatly outweigh the absence of any

corrective action on the part of the trial judge.   The prosecutor’s comments are

unique to this case, making a Hunter analysis inapplicable.

                              V.    CONCLUSION

      For the foregoing reasons, the judgment of the Superior Court is affirmed.




                                        12